Order issued July 30, 2014




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-01384-CR
                      ________________________________________

                      CHARLES EDWARD PHINISEE, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

                         Before Justices Fillmore, Evans, and Lewis

       Based on the Court’s opinion of this date, we GRANT the April 7, 2014 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Charles Edward

Phinisee, TDCJ No. 0902229, Segovia Unit, 1201 E. El Cibolo Road, Edinburg, Texas, 78542.



                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE